970 So. 2d 909 (2007)
CITIZENS PROPERTY INSURANCE CORPORATION, Appellant,
v.
Jilla UNDERWOOD, Appellee.
No. 1D07-4463.
District Court of Appeal of Florida, First District.
December 26, 2007.
*910 G. Alan Howard and Robert M. Dees of Milam Howard Nicandri Dees & Gillam, P.A., Jacksonville, for Appellant.
James M. Messer of Messer Law Firm, P.A., Pensacola, for Appellee.
PER CURIAM.
Upon consideration of the parties' joint motion for reversal based on confession of error, the final summary judgment being appealed herein is reversed, and the matter is remanded to the lower tribunal for further proceedings. See Florida Farm Bureau Cas. Ins. Co. v. Cox, 967 So. 2d 815 (Fla.2007).
REVERSED and REMANDED.
BARFIELD, KAHN, and POLSTON, JJ., concur.